DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 6, 10 – 11, 16 and 20 have been amended. No new matter has/have been introduced.
5. 	Claims 3, 8, 13 and 18  have been cancelled. 
6.	Pending claims include claims 1 – 2, 4 - 7, 9 -  12, 14 - 17,19 - 20  (renumbered as claims 1 - 16).
Response to Arguments
Applicant' s arguments filed 03/15/2022, with respect to the rejection(s) of claim(s) 1 – 2, 4 - 7, 9 -  12, 14 - 17,19 - 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Reason(s) for allowance/ Allowable Subject Matter

1.	Claims 1 – 2, 4 - 7, 9 -  12, 14 - 17,19 - 20  (renumbered as claims 1 - 16) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 03/15/2022 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…wherein a channel measurement for the Q2 reference signals is used to generate the first information, and the channel measurement used to generate the first information is limited to the Q2 time slices of the Q1 time slices, and the Q2 is a positive integer not greater than the Q1; the Q1 indication information groups are used to determine the Q2 time slices, and at least one unoccupied multi-carrier symbol is comprised between any two adjacent time slices of the Q2 time slices; any of the Q1 indication information groups comprises a positive integer number of piece(s) of indication information, and all the indication information comprised in the Q1 indication information groups is dynamically configured; the Q1 indication information groups, the Q2 reference signals and the first information are all transmitted through an air interface; and wherein a given reference signal is any reference signal among the Q2 reference signals, and the third information is used to determine at least the former between frequency domain resources occupied by the given reference signal and a period configured by the given reference signal; the third information is transmitted through an air interface.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463